Case 2:19-cv-02146-GW-RAO Document 37 Filed 01/28/20 Page 1 of 1 Page ID #:343
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

  Case No.:       CV 19-02146 GW (RAOx)                          Date:      January 28, 2020
  Title:         Jonathan S. Scemama v. Mercedes-Benz USA, LLC, et al.



  Present:          The Honorable ROZELLA A. OLIVER, U.S. MAGISTRATE JUDGE

                 Donnamarie Luengo                               Tape No.: N/A
                   Deputy Clerk                            Court Recorder: CourtSmart

       Attorneys Present for Plaintiff(s):              Attorneys Present for Defendant(s):

                  Kevin Jacobson                                  Anthony Greco


 Proceedings:            MINUTES RE: SETTLEMENT CONFERENCE

        On January 28, 2020, the parties and their counsel continued settlement discussions with
 the Court via telephone. Settlement discussions are ongoing.



        IT IS SO ORDERED.




                                                                                          : 46
                                                               Initials of Preparer      dl




 CV-90 (05/15)                       CIVIL MINUTES - GENERAL                          Page 1 of 1
